WILLIAMS, District Judge.
It appears by the statement of facts in this case that one Mary L. Beard was an applicant for pension; that her application was duly .considered by the pension commissioner, and in due course of time the pension was allowed her, and the United States pension agent at Topeka, Kan., issued a certificate to her, *411as the mother of Calvin L, Beard, a soldier in Company 0 of the 7th Illinois cavalry. The said pension certificate was issued on April 12, 1893, payable to the order of Mary L, Beard, in the sum of $1,-361.40. The certificate or check was inclosed in an envelope addressed to Mary L. Beard, and deposited in the mails at Topeka, Kan. It seems further from the agreed statement of facts that the said Mary L. Beard died prior to the issuance of said check, to wit, on January 7, 1893; and the letter containing the check came into the possession of E. A. Beard, her grandson, who forged or caused to be forged the signature of said Mary L. Beard on the back of said check, indorsed it himself, and on the 13 th day of April, 1893, he presented the said check to the officers of the defendant bank, and represented to them that he was the holder of said check, and that the signature of (he said Mary L. Beard indorsed thereon was genuine. At that time the said E. A. Beard was unknown to any of the officers of the bank, and In; was required to have some person known to the officers of the bank identify him; and, being identified by some person known to the officers of the bank, it received the said check, and advanced thereon the sum of $364.40, and placed to the credit of the said Beard the sum of $1,00(1, subject to his check when the said pension check was paid. Ón April 14, 1893, the defendant transmitted the said check to the National Bank of Kansas City, for collection; and the National Bank of Kansas City, on April 15th, transmitted said .check to the Merchants' Nai ional Bank of Ht. Louis for collection; and the said last-named hank, on April 17th, presented the said check to the subtreasurer of the United Htates, in íát. ’Louis. Mo., and it was paid by the assistant treasurer of the United states to the said national bank. The said Merchants’ National Bank remitted the amount of said check to the National Bank of Kansas City, and the National Bank of Kansas City remitted the amount to the defendant hank, in the usual course of business. At the date of discovery of said forgery by the government, and since, the ’Merchants’ National Bank of íát. Louis has been in voluntary liquidation, and the National Bank of Kansas City has been insolvent, and its assets in the hands of a receiver. Afterwards, to wit, on April 26th, the defendant hank paid to said E. A. Beard the amount remaining to his credit on deposit in said hank. The United States did not know that Mary L. Beard was dead at the date of the issuance of said check, nor until December 19, 1895, and bad no intimation or knowledge concerning the same until that date. The said E. A. Beard, shortly after the payment of the amount by the said bank, became, and ever since has been, insolvent.
The questions of law involved in this case have been so often settled, and are so simple, that it would avail nothing for this court to indulge in any lengthy opinion in regard to it. The issuance of. the check to said Mary L. Beard after she was dead was an act utterly void, and the check itself was absolutely void, and no act of any one could bveailie into it tlie breath of life, or make it of any value whatever. When the defendant: hank took the check from the said Beard, the grandson of the pensioner, it. devolved upon it to know that he was the legal holder of the said check, and it paid the money out at *412its own risk, and peril. This is true of any transaction of a similar nature, and is so held by all courts that have passed upon kindred questions. No laches of the government can be attributed in this case, and cannot possibly afford any defense to the defendant. The loss sustained is by reason of its own neglect in paying the check. It has received from the government of the United States the amount demanded in this suit, and there is no reason in law or equity why it should not be held responsible and reimburse the government in the amount paid out. True it is that, if the bank had known of the forgery prior to the payment of the last thousand dollars, it could have saved itself in that sum, but the government did not know of the forgery. It was in no attitude to know of it. The bank should have known that the indorsement was a forgery, and that the person who presented it was not the legal holder of the check. The government has discharged its full duty by having the party arrested, tried, and sentenced to the penitentiary for this offense. Under the agreed statement of facts and the law of this case, the government is entitled to recover a judgment for the amount claimed in this case, and judgment will be entered accordingly.